MEMORANDUM **
Cassandra Paula Perkins appeals the district court’s denial of her pro se “Motion for Relief from Judgment and Correction of Judgment Under Fed.R.Civ.P. 60(b)(6) Former Writ of Coram Nobis.” We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
In Perkins’ underlying criminal case, the judgment was entered on July 13, 2000. On July 12, 2001, Perkins filed her “Motion for Relief from Judgment.” Perkins argues that under Fed. RApp. P. 4(b)(3)(A), her notice of appeal from the district court’s denial of her July 21, 2001 “Motion for Relief from Judgment” preserved this court’s jurisdiction to review her underlying conviction. We do not agree, because Perkins’ motion was filed one year after entry of the judgment in the underlying case, and was therefore untimely. See Fed. R.App. P. 4(b)(1)(A). Moreover, the motion was not among the types of motions listed in Fed. R.App. P. 4(b)(3)(A).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.